Citation Nr: 1525959	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1954 to January 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for a left shoulder disability and ventral hernia.  In February 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

During the hearing, the undersigned Veterans Law Judge agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014). 

In June 2011, the Board denied a claim for service connection for facial pain, to include as secondary to service-connected bilateral hearing loss, and remanded the claims for service connection for a left shoulder disability and for a hernia to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in a March 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In May 2012, the Board denied entitlement to service connection for a left shoulder disability and for a hernia.  The Veteran appealed the May 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims on appeal to the Board for further proceedings consistent with the joint motion.

Although the Veteran previously had a paper claims fie, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the parties' joint motion for remand and the Board's review of the claims file, further AOJ action in this appeal is warranted. 

In the joint motion, the parties (through their representatives) found that the June 2011 VA examination relied upon by the Board in its May 2012 decision is inadequate because the examiner based his negative medical nexus opinion regarding the Veteran's hernia and left shoulder, at least in part, on the absence of treatment records for many years following discharge from service, despite the Veteran's assertions of continuity of symptomatology with regard to both his hernia and left shoulder disability following service.  In this regard, the parties noted that, in addressing assertions of continuity of symptomatology, the Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The parties also noted that the June 2011 VA examiner stated that, if the shoulder injury began in 1955-1958 and was chronic since that time, abnormal shoulder x-rays findings would likely be present.  However, the parties also noted that, despite the lack of abnormal x-ray evidence, the examiner listed a diagnosis of left shoulder disability with pain and loss of range of motion likely secondary to rotator cuff tendinopathy and impingement, thereby raising a question as to why he found the absence of x-ray findings significant.  Therefore,  the parties agreed that the Board provided inadequate reasons and bases as to the adequacy of the June 2011 VA examination and as to the examiner's conclusion that the Veteran's assertions regarding continuity of symptomatology were outweighed by the medical evidence.  

Given the record in light of the points raised in the parties' joint motion for remand the Board finds that the evidence of currently of record is inadequate to resolve the claim s on appeal, and that further medical opinion-based on full consideration of all medical and other objective evidence and lay assertions-is warranted. See 38 U.S.C.A. § 5103A (West 2014).;38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ should attempt to obtain an addendum opinion from the prior VA examiner with respect to the left shoulder and hernia disability, arranging for the Veteran to undergo further examination only if the prior examiner is unavailable, or another examination of the Veteran is deemed medically necessary.

[The Board notes, parenthetically, that the February 2015 VA shoulder and arm examination was conducted in conjunction with a claim filed by the Veteran in October 2014 to "reopen" his claim for service connection for left shoulder disability.  However, because the Veteran had appealed the Board's May 2012 decision to the Court, his left shoulder claim remained on appeal, thereby rendering his October 2014 claim to reopen premature.  Importantly, the Board notes that, despite evaluating the Veteran's left shoulder in February 2015, the VA examiner did not provide an opinion regarding the likely etiology of the Veteran's left shoulder disability, which was diagnosed as degenerative arthritis at that time.]

Prior to seeking further medical opinion with respect to these claims, to ensure that all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, review of the claims file reveals VA treatment records dated from January to December 2009, June to July 2011, and November 2013; however, the evidentiary record does not include treatment records dated from December 2009 to June 2011, July 2011 to November 2013, or after November 2013.  Because there is no indication in the record that no such records exist or that attempts to obtain such records would be futile, the Board finds that, upon remand, the AOJ should obtain all outstanding VA treatment records, including those noted above.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

In this regard, the Board notes that the Veteran's service treatment records are unavailable, as they are deemed to be fire-related.  See January 2009 VA Form 3101; March 2009 Formal Finding of Unavailability of Service Treatment Records memorandum.  However, the January 2009 VA Form 3101 reflects that, if the Veteran was treated and the necessary information could be supplied, the request for such records should be sent to Code M05.  Review of the record does not reflect that any subsequent attempts were made to obtain additional information from the Veteran regarding the treatment he reportedly received during service in order to conduct an additional search for his STRs using Code M05, as indicated.  Accordingly, the AOJ should contact the Veteran and request that he provide detailed information regarding when and where he received treatment for his left shoulder and/or upper or lower abdomen hernia during service and, upon receipt of such information, make additional efforts to obtain his STRs by submitting a new request (with specific in-service treatment dates) using Code M05.  See VA Adjudication Procedure Manual (Manual), M21-1 MR.  

The AOJ should also request the Veteran provide any detailed information regarding when and where he received treatment for his left shoulder disability since service, as he has only indicated that he was unsuccessful in obtaining records of his post-service hernia surgery.  In this regard, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

In addition to the foregoing, the Board notes that, in her October 2009 statement, Dr. L.B.S. indicated  that she has worked with the Veteran since 1985 and reviewed his records dated since that time, including an MRI of the cervical spine from 2002 that showed bulging disks and narrowing, especially in C6 and C7 on the left.  None of the records identified by Dr. L.B.S. are associated with the records.  Therefore, on remand, and after securing all necessary authorization from the Veteran, the AOJ should contact Dr. L.B.S. and request copies of the medical records she reviewed, as well as any records of treatment she provided the Veteran since 1985.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran dated from December 2009 to June 2011, July 2011 to November 2013, and since November 2013.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide detailed information (date and place) regarding where he received treatment for his left should and hernia disabilities during service.  

Also request the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records showing treatment he received for his left shoulder disability since service.  

Specifically request that the Veteran furnish appropriate authorization to obtain records of treatment from Dr. L.B.S-to include records she reviewed in conjunction with the October 2009 statement she submitted to VA (to specifically include the referenced MRI of the Veteran's cervical spine), as well as any of her records of treatment of the Veteran since 1985.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  

Arrange for exhaustive development to obtain the Veteran's STRs, to specifically include, submitting a new request for the STRs (with specific dates of the treatment in service) using Code M05.  See VA Adjudication Procedure Manual (Manual), M21-1 MR.  


All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the physician who examined the Veteran in June 2011 to provide an addendum opinion. 

If that examiner is not available, or another examination of the Veteran is deemed medically necessary, document the record to that effect, and arrange for the Veteran to undergo further examination.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.  

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the record, the physician should clearly identify all left shoulder and hernia disabilities manifested by the Veteran at any time pertinent to his March 2009 claim for service connection (even if currently resolved).  

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active military service.

In providing each opinion, the physician must consider and discuss all pertinent lay and medical evidence of record, including the Veteran's competent lay statements that he received treatment for his left shoulder several times during service, was put on light duty for his left shoulder disability during service, and received periodic treatment for his left shoulder since service; as well as the competent statements from the Veteran's wife corroborate the Veteran's report of experiencing stomach, groin, and shoulder pain during service.  

The examiner must also consider and discuss  the positive nexus opinions provided by private physicians in February and October 2009 and a VA surgeon in November 2013; as well as comment on the significance of February 2015 x-ray findings, to include addressing whether the findings are consistent with the lay assertions as onset and continuity of symptoms.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims t remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 






							(CONTINUED ON NEXT PAGE)

(West 2014). The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



